Citation Nr: 0723735	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-38 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial increased rating for post traumatic 
stress syndrome (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In May 2005, the RO granted service 
connection for PTSD assigning a 10 percent disability rating 
for the period prior to April 12, 2005.  From April 12, 2005 
through June 30, 2005, the RO granted a temporary total award 
(TTR).  After June 30, 2005, a 10 percent disability rating 
was continued.  In a February 2006 Supplemental Statement of 
the Case (SSOC), the RO increased the schedular rating to 30 
percent, effective from the date of the grant of service 
connection.  The veteran testified before the Board at a June 
2006 hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

At a June 2006 Board hearing, the veteran testified that he 
had put an application in for VA's vocational rehabilitation 
and would have an evaluation the following month.  (Tr. 11)  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the U.S. Court 
of Appeals for Veterans Claims held that where voc/rehab 
records might have been determinative of the issue, they 
should have been obtained by the Board.  The veteran's 
vocational rehabilitation evaluation could be relevant 
evidence as to what extent the veteran's PTSD interferes with 
or precludes his employment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a copy of the 
veteran's vocational rehabilitation file.  
This material should be included in the 
claims file.  

2.  The RO should obtain the veteran's 
complete treatment folder from the VA 
facility in Coatesville that is dated from 
2005 to present.  This material should be 
included in the claims file.  

3.  After undertaking any other 
development deemed appropriate, to include 
a new examination if deemed necessary by 
the RO, the RO should re-adjudicate the 
issue on appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

